DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/1/2022, with respect to the 112 rejections of claim 13 have been fully considered and are persuasive.  The 112 rejection of claim 13 has been withdrawn. 
Applicant’s arguments, filed 9/1/2022, with respect to the rejections of claims 1, 3-5, 7-11, and 15 in view of Tsuchiya (Pub. No. US 2019/0230288 A1;l hereafter Tsuchiya) have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7-11, and 15 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tsuchiya and Himei (Pub No. US 2019/0285967 A1; hereafter Himei).
Initially, Examiner contends that the “center recovery amount” is a judgement result obtained by judging a state of blurring from the detection signal” as called for in the claim, nevertheless, Tsuchiya does not disclose that the judgement result is “a selected option, which is one of a plurality of options,” as the center recovery amount is not one of a plurality of options. Nor does Tsuchiya disclose that “each [option] representing a judgement result obtained by judging a state of the blurring from the detection signal, the selected option being selected on a side of the camera body.”
Tsuchiya does disclose using the shake detection signal to make a judgement which is one of a plurality of judgements (see Tsuchiya Fig. 18 step SB44) which determines which shake correction data is utilized as the proper shake correction data, however such a judgement is not based on the detection signal, and is not transferred to the camera accessory.
Prior art Himei discloses a camera with a shake correcting lens system, a shake correcting camera body, and a shake correction accessory wherein either the camera body or the accessory can receive the shake detection data from any (or all) of the sensors, synthesize the data, and redistribute the shake correction driving amount between the different components based on several criteria so that the different shake detection sensors do not interfere with one another, and instead work harmoniously (see Himei Fig. 10, steps S519-S586, see also Himei paragraph [0005])). The synthesized data as shown in the method of Fig. 13 has a plurality of judgements (i.e. steps S542 and S545 which judge whether the residual shake is > 0), and based on the judgement, transmits correction data to the accessory and lens, respectively.
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a judgement and control element in the camera body like that shown in Himei in order to enable the camera body to optimally control the device shake correction when there is the possibility of competing shake controllers in the camera body and lens device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (Pub. No. US 2019/0230288 A1; hereafter Tsuchiya) in view of Himei (Pub No. US 2019/0285967 A1; hereafter Himei).
Regarding claim 1, Tsuchiya discloses a camera body to which a camera accessory is detachably mounted (see Tsuchiya Fig. 1, items 1 and 2), the camera body comprising: a movable unit that is movable to correct blurring of the camera body (see Tsuchiya Fig. 1, item 13 and Tsuchiya paragraph [0053] “The image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system.”); a detection unit that detects the blurring and outputs a detection signal (see Tsuchiya Fig. 1, items 16a and 16b); a calculation unit that calculates a moving distance of the movable unit based on the detection signal (see Tsuchiya Fig. 1, item 15); and a transmission unit that transmits, to the camera accessory, body-side information used by the calculation unit to calculate the moving distance (see Tsuchiya Fig. 1, item 14), wherein the body-side information includes a judgment result obtained by judging a state of the blurring from the detection signal (see Tsuchiya Fig. 5, step SB15, the “center recovery amount” can be construed as “a judgment result obtained by judging a state of the blurring from the detection signal.”).
	Tsuchiya does not specifically disclose that the body-side information includes a selected option, which is one of a plurality of options each representing a judgement result obtained by judging a state of the blurring from the detection signal, the selected option being selected on a side of the camera body.
Himei discloses that the body-side information includes a selected option, which is one of a plurality of options each representing a judgement result obtained by judging a state of the blurring from the detection signal (see Himei Fig. 10, step S520, which shows that the judgement is body-side, and Fig 13, steps S542 and S545 which judge the residual shake amount, which is derived from the detection signal), the selected option being selected on a side of the camera body (see Himei Fig. 10, step S520).
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a judgement and control element in the camera body like that shown in Himei in order to enable the camera body to optimally control the device shake correction when there is the possibility of competing shake controllers in the camera body and lens device.

Regarding claim 3, Tsuchiya as modified discloses the camera body according to claim 1, comprising a receiving unit that periodically receives, from the camera accessory, an accessory-side blurring state detected from an accessory-side detection signal used to detect blurring of the camera accessory (see Tsuchiya Fig. 5, step SB14).

 Regarding claim 4, Tsuchiya as modified discloses the camera body according to claim 3, wherein the calculation unit selects either of the accessory-side blurring state received by the receiving unit or the body-side information and performs calculation for correction of the blurring (see Tsuchiya Fig. 18, step SB44 and paragraphs [0219]-[0220] which disclose that, even though the Figure is title “lens mount processing” that “the system controller 14 notifies the LCU 22 of the correction rate of zero” which shows that it is the calculation unit which selects the appropriate blurring state for correction.).

 	Regarding claim 5, Tsuchiya as modified discloses the camera body according to claim 1, wherein the body-side information includes information on strength and weakness of a correction effect of the blurring (see Tsuchiya Fig. 18, step SB42 and SB43).

 	Regarding claim 7, Tsuchiya as modified discloses the camera body according to claim 1, wherein the body-side information includes information on whether a correction setting of the blurring matches with a correction setting of the blurring of the camera accessory (see Tsuchiya Fig. 18, step SB44, the high performance comparison can be construed as determining whether the lens and body side data match each other in quality, and transmits the result of that comparison).

 	Regrading claim 8, Tsuchiya as modified discloses the camera body according to claim 1, wherein the body-side information includes any one of a state of being fixed by a tripod, a state of being changed in composition, and a state of stable composition (see Tsuchiya Fig. 5, step SB13 which notifies the lens of static, therefore stable as opposed to moving, image exposure).

Regrading claim 9, Tsuchiya as modified discloses the camera body according to claim 1, wherein the body-side information includes information on whether an imaging unit performs moving image photographing or still image photographing, the imaging unit being configured to capture an object image formed by the camera accessory (see Tsuchiya Fig. 13, step SB31).

 	Regarding claim 10, Tsuchiya discloses a camera accessory detachably mounted to a camera body, the camera accessory comprising: a movable unit that is movable to have a component orthogonal to an optical axis of the camera accessory (see Tsuchiya Fig. 1, item 23); a detection unit that detects blurring of the camera accessory and outputs a detection signal (see Tsuchiya Fig. 1, items 24a and 24b); a calculation unit that calculates a moving distance of the movable unit based on the detection signal (see Tsuchiya Fig. 1, item 22); and a receiving unit that receives, from the camera body, body-side information to be used by the calculation unit to calculate the moving distance (see Tsuchiya Fig. 1, item 22 and Fig. 5, steps SL15 and SL16).
Tsuchiya does not disclose that the body-side information includes (i) a selected option, which is one of a plurality of options indicating a blurring state detected on a side of the camera body, or (ii) a selected option that indicated to give priority to a blurring state detected on the camera accessory.
	Himei discloses that the body-side information includes (i) a selected option, which is one of a plurality of options indicating a blurring state detected on a side of the camera body, or (ii) a selected option that indicated to give priority to a blurring state detected on the camera accessory (see Himei Fig. 13, steps S542 and S545 which is the residual shake amount, which contains some indication of the amount of shake detected at the camera body (e.g. greater camera shake increases the likelihood of residual shake after body-side correction).).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a judgement and control element in the camera body like that shown in Himei in order to enable the camera body to optimally control the device shake correction when there is the possibility of competing shake controllers in the camera body and lens device.

 	Regarding claim 11, Tsuchiya as modified discloses the camera accessory according to claim 10, wherein the calculation unit calculates the moving distance using the body-side information (see Tsuchiya Fig. 1, steps SL17 and SL18).

 	Regarding claims 15 and 16, Tsuchiya discloses a method of transmitting information between a camera accessory detachably mounted to a camera body and the camera body, the method comprising: detecting blurring of the camera body and outputting a detection signal (see Tsuchiya Fig. 3, item 153): calculating, based on the detection signal, a moving distance of a movable unit that is movable in a direction intersecting an optical axis (see Tsuchiya Fig. 5, step SB15 and paragraphs [0105]-[0106]), and transmitting body-side information used by the calculation unit to calculate the moving distance between the camera body and the camera accessory (see Tsuchiya Fig. 5, step SB15), wherein the body-side information includes a judgment result obtained by judging a state of the blurring from the detection signal (see Tsuchiya Fig. 5, SB15, the “center recovery amount” can be construed as a judgement result obtained by judging a state of the blurring from the detection signal).
Tsuchiya does not specifically disclose that the body-side information includes a selected option, which is one of a plurality of options each representing a judgement result obtained by judging a state of the blurring from the detection signal, the selected option being selected on a side of the camera body.
Himei discloses that the body-side information includes a selected option, which is one of a plurality of options each representing a judgement result obtained by judging a state of the blurring from the detection signal (see Himei Fig. 10, step S520, which shows that the judgement is body-side, and Fig 13, steps S542 and S545 which judge the residual shake amount, which is derived from the detection signal), the selected option being selected on a side of the camera body (see Himei Fig. 10, step S520); further comprising a receiving unit that periodically receives, from the camera accessory, (i) positional information on a blurring correction lens of the camera accessary (see Himei Fig. 10, step S512) and (ii) information indicating an accessory-side blurring state detected from an accessory-side detection signal used to detect blurring of the camera accessory (see Himei Fig. 10, step S511).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a judgement and control element in the camera body like that shown in Himei in order to enable the camera body to optimally control the device shake correction when there is the possibility of competing shake controllers in the camera body and lens device.

Regarding claim 17, Tsuchiya as modified discloses the camera body according to claim 1, further comprising a receiving unit that receives information on a blurring correction lens of the camera accessary, wherein the receiving unit receives the information in synchronization with a clock signal output from the camera accessary, and the transmission unit transmits the body-side information in synchronization with a clock signal output from the camera body (see Tsuchiya paragraphs [0129] and [0130] which discloses a “synchronization signal synchronized with the lens control cycle from the system controller 14”).
Tsuchiya does not specifically disclose that the data is positional data, merely disclosing transmitting the shift amount data each control cycle (see Tsuchiya paragraphs [0129] and [0130]).
Himei discloses that it was well known in the art at the time of filing to send both positional and shift amount data to the control device (see Himei Fig. 10, steps S511 and S512).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide both the position and shift information in order to enable the device to determine the absolute position of the correction lens, as opposed to only the relative position in the case where only the relative change in position is transmitted.

 	Regarding claim 18, Tsuchiya as modified discloses the camera accessory according to claim 10, wherein the body-side information includes information indicating the blurring state detected on the side of the camera body (see Himei Fig. 13, step S542, the residual shake is indicative of the shake detected at the camera body.).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Himei as applied to claim 1, and further in view of Sakurai et al. (Pub. No. US 2015/0281582 A1; hereafter Sakurai).
 	Regarding claim 6, Tsuchiya as modified discloses the camera body according to claim 1, but does not disclose that the body-side information includes information on a predetermined frequency band used when the correction amount is calculated from the detection signal.
	Sakurai discloses that the shake frequency transmitted between the camera and lens is affected by the communication delay, and that correction for the phase shift due to the communication delay is necessary to avoid error in the shake correction value (see Sakurai Figs. 4 and 5 which show the phase delay and associated percent error based on the communication speed between the camera and lens system).
	It would therefore have been obvious to one having ordinary skill in the art at the time the inventio was filed to provide the communication frequency data along with the shake frequency data in order to enable the camera and lens units to correct and their shake correction values taking into effect the phase shifts caused by communication delay between the camera and lens bodies.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	11/15/2022